Filed 9/25/13 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2013 ND 165







State of North Dakota, 		Plaintiff and Appellee



v.



Frankie Manuel Moran, 		Defendant and Appellant







No. 20130061







Appeal from the District Court of Burleigh County, South Central Judicial District, the Honorable Bruce A. Romanick, Judge.



AFFIRMED.



Per Curiam.



Christine H. McAllister, Burleigh County Assistant State’s Attorney, 514 E. Thayer Avenue, Bismarck, N.D. 58501, for plaintiff and appellee; on brief.



Kent M. Morrow, 411 N. 4th Street, Bismarck, N.D. 58501, for defendant and appellant; on brief.

State v. Moran

No. 20130061



Per Curiam.

[¶1]	Frankie Moran appeals from a criminal judgment entered after a jury found him guilty of possession of marijuana with intent to deliver and possession of marijuana paraphernalia and not guilty of possession of alprazolam without a prescription.  On appeal, Moran argues the verdicts are legally inconsistent and insufficient evidence exists to support the guilty verdicts.  We summarily affirm under N.D.R.App.P. 35.1(a)(3).

[¶2]	Gerald W. VandeWalle, C.J.

Mary Muehlen Maring

Daniel J. Crothers

Dale V. Sandstrom

Carol Ronning Kapsner